Case 08-28225   Doc 2218-6    Filed 08/26/21 Entered 08/26/21 16:28:03   Desc
                             Exhibit D Page 1 of 4




                     Exhibit D
                  Case 08-28225              Doc 2218-6              Filed 08/26/21 Entered 08/26/21 16:28:03                                           Desc
                                                                    Exhibit D Page 2 of 4

                                                                                 EXHIBIT D-1

                                                                LANCELOT INVESTORS FUND, L.P., et al.,
                                                                            Claims Analysis
                                                                    February 1 through May 31, 2021


Name                   Date      Description                                                                                          Time       Rate            Amount
Wooley, Erin          02/05/21   Correspond with H. Ennis (Duff & Phelps) with regard to a request about Trustee receipts and         0.2    $      580.00            116.00
                                 expenses.
Martin, Timothy       02/02/21   Review Trustee's estate accounting records.                                                          0.8           995.00            796.00
Wooley, Erin          02/08/21   Prepare schedule of Trustee receipts, disbursements and claims distributions pursuant to a request   1.1           580.00            638.00
                                 from H. Ennis (Duff & Phelps).
Martin, Timothy       02/25/21   Discussion regarding implementation of accounting changes.                                           0.4           995.00            398.00
Wooley, Erin          03/02/21   Review claims distribution for Lancelot II and correspond with G. Sullivan (Axos) regarding same.    0.3           580.00            174.00

Martin, Timothy       03/23/21   Review of updated accounting records.                                                                0.2           995.00            199.00
Wooley, Erin          04/06/21   Correspond with L. Raiford (Jenner) regarding expense allocation.                                    0.1           580.00             58.00
Wooley, Erin          04/07/21   Prepare request to G. Sullivan (Axos) with regard to Trustee Form 2 transactions.                    0.2           580.00            116.00
Martin, Timothy       04/14/21   Call with L. Raiford (Jenner) regarding classifications of expense.                                  0.2           995.00            199.00
Wooley, Erin          05/04/21   Review Form 2 transactions for the period 7/1/20 - 12/31/20.                                         0.8           580.00            464.00
Wooley, Erin          05/04/21   Prepare reconciliation of Form 2 balances for the period 7/1/20 - 12/31/20.                          1.3           580.00            754.00
Wooley, Erin          05/04/21   Analyze expenses for reallocation for the period 7/1/20 to 12/31/20.                                 1.1           580.00            638.00
Wooley, Erin          05/04/21   Prepare summary by UTC code for the reallocation of expenses for the period 7/1/20 - 12/31/20.       0.9           580.00            522.00
Martin, Timothy       05/14/21   Review of distribution calculations.                                                                 0.5           995.00            497.50

                                                                                                          Claims Analysis Total       8.1                    $      5,569.50
               Case 08-28225      Doc 2218-6          Filed 08/26/21 Entered 08/26/21 16:28:03                             Desc
                                                     Exhibit D Page 3 of 4

                                                              EXHIBIT D-2

                                             LANCELOT INVESTORS FUND, L.P., et al.,
                                                  Employment/Fee Applications
                                                 February 1 through May 31, 2021


Name                   Date      Description                                                         Time       Rate            Amount
Wooley, Erin          02/25/21   Review outstanding receivables balance for the period June -        0.4    $     580.00            232.00
                                 September 2020, pursuant to request from L. Raiford (Jenner).
Wooley, Erin          04/05/21   Review outstanding accounts receivable.                             0.3    $     580.00            174.00
Wooley, Erin          04/05/21   Draft narrative for interim fee application covering October 2020   0.7    $     580.00            406.00
                                 through January 2021.
Wooley, Erin          04/06/21   Prepare exhibits for Oct 2020 - January 2021 interim fee            0.9    $     580.00            522.00
                                 application.
Wooley, Erin          04/06/21   Update interim fee application.                                     0.6    $     580.00            348.00
Wooley, Erin          04/16/21   Prepare monthly fee application for the February and March 2021.    0.8    $     580.00            464.00



                                                          Employment/Fee Applications Total          3.7                    $     2,146.00
               Case 08-28225        Doc 2218-6           Filed 08/26/21 Entered 08/26/21 16:28:03                         Desc
                                                        Exhibit D Page 4 of 4

                                                                  EXHIBIT D-4

                                                 LANCELOT INVESTORS FUND, L.P., et al.,
                                                          Petters' Estate Claims
                                                     February 1 through May 31, 2021


Name                  Date      Description                                                            Time   Rate            Amount
Wooley, Erin         05/03/21   Analyze documents for information related to Petters claims.           0.5       580.00            290.00
Wooley, Erin         05/13/21   Review Trustee Form 1 and reconcile to summary of Petters and          0.4       580.00            232.00
                                Polaroid receipts.
Wooley, Erin         05/13/21   Analyze Trustee Form 2 for receipts related to Petters and Polaroid.   0.6       580.00            348.00

Wooley, Erin         05/13/21   Prepare analysis of Petters and Polaroid receipts, by Debtor.          2.2       580.00           1,276.00
Wooley, Erin         05/14/21   Update analysis of receipts from Petters and Polaroid.                 0.2       580.00             116.00

                                                                     Petters' Estate Claims Total      3.9                $      2,262.00
